IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

ANDRE RENARD CLINTON, )
Plaintiff,

Vv. 1:18CV266
ANDREW SAUL,
Commissioner of Social Security,! )
Defendant.

MEMORANDUM OPINION AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE

Plaintiff Andre Renard Clinton (“Plaintiff”) brought this action pursuant to Section
205(g) of the Social Security Act (the “Act, as amended (42 U.S.C. § 405(g)), to obtain judicial
review of a final decision of the Commissioner of Social Security denying his claim for
Disability Insurance Benefits under ‘Title II of the Act. The parties have filed cross-motions
for judgment, and the administrative record has been certified to the Coutt for review.
L. PROCEDURAL HISTORY

Plaintiff protectively filed an application for Disability Insurance Benefits on Februaty
19, 2014, alleging a disability onset date of January 24, 2014. (Tr. at 18, 161-67, 182-83.)* His

application was denied initially (Tr. at 63-69, 84-92) and upon reconsideration (Tr. at 70-79,

 

1 Andrew Saul became Commissioner of Social Security on June 17, 2019. Pursuant to Rule 25(d) of the Federal
Rules of Civil Procedure, Andrew Saul should be substituted for Nancy A. Berryhill as the Defendant in this
suit. No further action need be taken to continue this suit by reason of the last sentence of section 205(g) of
the Social Security Act, 42 U.S.C. § 405(g).

* Transcript citations refet to the Sealed Administrative Record [Doc. #9].
94-101). Thereafter, Plaintiff requested an administrative hearing de novo before an
Administrative Law Judge (“ALJ”). (It. at 102-03.) On November 4, 2016, Plaintiff, along
with his attorney and an impartial vocational expert, attended the subsequent hearing. (Ir. at
37-62.) The AL] ultimately concluded that Plaintiff was not disabled within the meaning of
the Act (Tr. at 15-31), and, on February 6, 2018, the Appeals Council denied Plaintiffs request
for teview of the decision, thereby making the AL]’s conclusion the Commissioner’s final
decision for purposes of judicial review (Tr. at 1-6, 13-14, 160).
Il. LEGAL STANDARD

Federal law “authorizes judicial review of the Social Security Commissioner’s denial of
social security benefits.” Hines v. Barnhart, 453 F.3d 559, 561 (4th Cir. 2006). However, the
scope of teview of such a decision is “extremely limited.” Frady v. Harris, 646 F.2d 143, 144
(4th Cir. 1981). “The courts are not to try the case de novo.” Oppenheim v. Finch, 495 F.2d
396, 397 (4th Cir. 1974). Instead, “a reviewing court must uphold the factual findings of the
AL] if they are supported by substantial evidence and were teached through application of the
cortect legal standard.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (internal
quotation omitted).

“Substantial evidence means ‘such relevant evidence as a teasonable mind might accept
as adequate to support a conclusion.”’ Hunter v. Sullivan, 993 F.2d 31, 34 (44th Cir. 1993)
(quoting Richardson v. Perales, 402 U.S. 389, 390 (1971)). “It consists of more than a mete
scintilla of evidence but may be somewhat less than a preponderance.” Mastro v. Apfel, 270

F.3d 171, 176 4th Cir. 2001) G@nternal citations and quotation marks omitted). “If there is
evidence to justify a refusal to direct a verdict were the case before a juty, then there is
substantial evidence.” Hunter, 993 F.2d at 34 (internal quotation marks omitted).

“In reviewing for substantial evidence, the court should not undertake to te-weigh
conflicting evidence, make credibility determinations, or substitute its judgment for that of the
[AL]].” Mastro, 270 F.3d at 176 Gnternal brackets and quotation matks omitted). “Where
conflicting evidence allows reasonable minds to differ as to whether a claimant is disabled, the
responsibility for that decision falls on the ALJ.” Hancock, 667 F.3d at 472. “The issue before
[the reviewing court], therefore, is not whether [the claimant] is disabled, but whether the
AL’s finding that [the claimant] is not disabled is supported by substantial evidence and was
teached based upon a correct application of the relevant law.” Craig v. Chater, 76 F.3d 585,
589 (4th Cir. 1996).

In undertaking this limited review, the Court notes that “[a] claimant for disability
benefits beats the burden of proving a disability.” Hall v. Hattis, 658 F.2d 260, 264 (4th Cir.
1981). In this context, “disability” means the “inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a continuous

petiod of not less than 12 months.” Id. (quoting 42 U.S.C. § 423(d)(1)(A)).3

 

3 “The Social Secutity Act comprises two disability benefits programs. The Social Security Disability Insurance
Program (SSDI), established by Title II of the Act as amended, 42 U.S.C. § 401 et seq., provides benefits to
disabled persons who have contributed to the program while employed. The Supplemental Security Income
Program (SSI), established by Title XVI of the Act as amended, 42 U.S.C. § 1381 et seq., provides benefits to
indigent disabled persons. The statutory definitions and the regulations promulgated by the Secretary for
determining disability, see 20 C.F.R. pt. 404 (SSDI); 20 C.F.R. pt. 416 (SSD, governing these two programs are,
in all aspects relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1.
“The Commissioner uses a five-step process to evaluate disability claims.” Hancock,
667 F.3d at 472 (citing 20 C-F.R. §§ 404.1520(a)(4); 416.920(a)(4)). “Under this process, the
Commissioner asks, in sequence, whether the claimant: (1) worked during the alleged period
of disability; (2) had a severe impairment; (3) had an impairment that met or equaled the
requitements of a listed impairment; (4) could return to her past relevant work; and (5) if not,
could perform any other work in the national economy.” Id.

A finding adverse to the claimant at any of several points in this five-step sequence
forecloses a disability designation and ends the inquiry. For example, “[t]he first step
determines whether the claimant is engaged in ‘substantial gainful activity.’ If the claimant is
working, benefits are denied. The second step determines if the claimant is ‘severely’ disabled.
If not, benefits are denied.” Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

On the other hand, if a claimant carties his or her burden at the first two steps, and if
the claimant’s impaitment meets ot equals a “listed impairment” at step three, “the claimant
is disabled.” Mastto, 270 F.3d at 177. Alternatively, if a claimant cleats steps one and two,
but falters at step three, ie., “i]f a claimant’s impairment is not sufficiently severe to equal or
exceed a listed impairment,” then “the ALJ must assess the claimant’s residual functional

capacity (RFC’).” Id. at 179.4 Step four then requires the ALJ to assess whether, based on
pacity P q

 

4 “REC is a measurement of the most a claimant can do despite [the claimant’s] limitations.” Hines, 453 F.3d
at 562 (noting that administrative regulations requite RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and continuing basis . . . [which] means 8
hours a day, for 5 days a week, or an equivalent work schedule” (internal emphasis and quotation marks
omitted)). The RFC includes both a “physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as “nonexertional limitations
(mental, sensory, or skin impaitments).” Hall, 658 F.2d at 265. “REC is to be determined by the AL] only after
[the ALJ] considers all relevant evidence of a claimant’s impaitments and any related symptoms (¢g., pain).”
Hines, 453 F.3d at 562-63.
that RFC, the claimant can “perform past relevant work”; if so, the claimant does not qualify
as disabled. Id. at 179-80. However, if the claimant establishes an inability to return to prior
wotk, the analysis proceeds to the fifth step, which “requires the [Government] to ptove that
a significant number of jobs exist which the claimant could perform, despite the claimant’s

impaitments.” Hines, 453 F.3d at 563. In making this determination, the AL] must decide

 

“whether the claimant is able to perform other work considering both [the claimant’s RFC]
and [the claimant’s] vocational capabilities (age, education, and past work experience) to adjust
to a new job.” Hall, 658 F.2d at 264-65. If, at this step, the Government cannot catty its
“evidentiary burden of proving that [the claimant] remains able to work other jobs available

in the community,” the claimant qualifies as disabled. Hines, 453 F.3d at 567.

 

Ill. DISCUSSION
In the present case, the ALJ found that Plaintiff had not engaged in “substantial gainful
activity” since his alleged onset date. ‘he ALJ therefore concluded that Plaintiff met his
burden at step one of the sequential evaluation process. (Tr. at 20.) At step two, the AL]
further determined that Plaintiff suffered from the following severe impairments:
degenerative disc disease of the lumbar spine with left radiculopathy status-post
laminectomy; status-post left femur fracture with closed reduction and
intramedullary nailing repait.
(Id.) The ALJ found at step three that none of these impairments, individually or in
combination, met ot equaled a disability listing. (Ir. at 22.) Therefore, the ALJ assessed
Plaintiffs RFC and determined that he could perform light work with further limitations.

Specifically, the AL] found that Plaintiff can

petfotm light work as defined in 20 CFR 404.1567(b) including stand and walk
up to six hours in an eight-hour day, can sit for up to six houts in an eight-hour

5
day except can occasionally climb ladders, ropes, ot scaffolds; can occasionally

climb tramps and staits; frequently balance; occasionally stoop, kneel, crouch,

and crawl; and can tolerate occasional exposure to extreme cold.
(Tr. at 23.) Under step four of the analysis, the AL] determined that Plaintiff did not have any
past relevant work. (Tr. at 30.) However, the ALJ concluded at step five that, given Plaintiffs
age, education, work experience, and RFC, along with the testimony of the vocational expert
regarding those factors, Plaintiff could perform other jobs available in the national economy
and thetefore was not disabled. (Tr. at 30-31.)

Plaintiff now raises three challenges to the AL]’s decision. First, Plaintiff argues that

the ALJ “failfed] to conduct a proper function-by-function analysis of [Plaintiffs]

impairments” (Pl’s Br. [Doc. #15] at 5) in violation of Mascio v. Colvin, 780 F.3d 632 th

Cir. 2015), and Social Security Ruling 96-8p, Policy Interpretation Ruling Titles I] and XVI:

Assessing Residual Functional Capacity in Initial Claims, 1996 WL 374184 (July 2, 1996) (“SSR

96-8p”) (PL’s Br. at 6). Second, Plaintiff contends that the Commissioner’s “assertion of the
affirmative defense of res judicata was improper.” (id. at 16.) Third, Plaintiff asserts that his
“claim should be temanded for a new hearing before a different constitutionally appointed
judge because [ALJ] Saindon’s appointment did not comply with the Appointments Clause at
the time she tendered her decision in [Plaintiff's] claim.” (Id. at 17.) After a careful teview of
the record, the Court finds no basis for remand.

A. Function-by-Function Assessment

Plaintiff first “contends that the ALJ’s failure to conduct a proper function-by-function
analysis of [Plaintiffs] impairments prevented the ALJ from determining (1) whether

[Plaintiff's] left upper extremity impaitment was a medically determinable impairment and the
impact it would have on the RFC, (ii) determining whether [Plaintiff] would requite a cane for
work activities involving standing and/or walking and determining whether [Plaintiff] would
requite an option to alternate between sitting, standing and walking throughout the workday
fot pain management and (iii) properly assessing the opinions of the treating physicians,” in

violation of Mascio and SSR 96-8p (PL Br. at 5-6). Plaintiff additionally faults the ALJ for

 

improperly evaluating his subjective complaints of pain. (Pl Br. at 15-16.) Plaintiffs
contentions do not warrant relief.

As SSR 96-8p instructs, “[t]he RFC assessment must first identify the individual’s
functional limitations or restrictions and assess his or her work-related abilities on a function-
by-function basis,” including the functions listed in the regulations. SSR 96-8p, 1996 WL
3741 84, at *1. “Only after such a function-by-function analysis may an AL] express RFC in
terms of the exertional levels of work.” Monroe ¥. Colvin, No. 12-1098, 2016 WL 3349355,
at *9 (4th Cir. June 16, 2016) (internal quotations and citations omitted). Further, the “RFC
assessment must include a natrative discussion describing how the evidence supports each
conclusion, citing specific medical facts (e.g., laboratory findings) and nonmedical evidence
(c.g., daily activities, observations).” SSR 96-8p, 1996 WL 374184, at *7. An ALJ must “both
identify evidence that supports his conclusion and build an accurate and logical bridge from
[that] evidence to his conclusion.” Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir. 2018)
(emphasis omitted).

The Fourth Circuit has noted that a per se rule requiring remand when the ALJ does not
petform an explicit fanction-by-function analysis “fs inappropriate given that remand would

ptove futile in cases where the ALJ does not discuss functions that are ‘irrelevant or
uncontested.” Mascio, 780 F.3d at 636 (quoting Cichocki v. Astrue, 729 F.3d 172, 177 (2d

 

Cir. 2013) (per curiam)). Rather, remand may be appropriate “where an ALJ fails to assess a
claimant’s capacity to perform relevant functions, despite contradictory evidence in the tecord,
ot where other inadequacies in the ALJ’s analysis frustrate meaningful review.” Mascio, 780

F.3d at 636 (quoting Cichocki, 729 F.3d at 177). The court in Mascio concluded that remand

 

was apptopriate because it was “left to guess about how the ALJ arrived at his conclusions on
[the claimant’s] ability to petform relevant functions” because the ALJ had “said nothing about

[the claimant’s] ability to perform them for a full workday,” despite conflicting evidence as to

 

the claimant’s RFC that the ALJ did not address. Mascio, 780 F.3d at 637; see Montoe v.
Colvin, 826 F.3d 176, 187-88 (4th Cir. 2016) (remanding because AL] erred in not determining
claimant’s RFC using function-by-function analysis because ALJ also erroneously expressed
claimant’s RFC first and then concluded that limitations caused by claimant’s impairments
wete consistent with that RFC).

1. Left Upper Extremity Impairment

Plaintiff asserts that the ALJ etred by “evaluat[ing] only [Plaintiff's] back, leg and
anxiety in the decision and mak{ing] no mention of [Plaintiffs] left arm pain other than noting
it in her summary of [Plaintiffs] testimony.” (Pl.’s Br. at 11 (internal citation omitted) (citing
Tr. 20-21, 24).) Plaintiff points out that he “testified to difficulty with pain, weakness and
cramping in his left arm and hand that limited his ability to use his left arm for some activities”
(id. (citing Tr. at 51)), and that “he has a history of left upper extremity and hand problems
that have been treated by physicians” (id. at 12). According to Plaintiff, his left upper extremity

ptoblems qualify as a sevete impairment, and “the AL]’s failure to indicate whether or how
she considered the limitations caused by [Plaintiffs] limited ability to use his left upper
exttemity and hand is error,” because “[t]he [vocational expert] testified that if [Plaintiff] was
limited to occasional fingering and handling with the non-dominant left hand the jobs [the
vocational expert] had listed would be eliminated as would most other light work activity.”
(Id. (citing Tr. at 61).)

As an initial matter, although Plaintiff maintains that “he has a history of left upper
extremity and hand problems that have been treated by physicians,” he does not cite to any
recotd evidence in support of that assertion. (id. at 12 (emphasis added).) Indeed, reviewing
the tecord, it appears that Plaintiffs only complaint of left atm symptoms to a medical
provider occurred on October 17, 2016 (Tr. at 731-32), less than three weeks before the AL]’s
heating, which fails to demonstrate a “history” of left uppet extremity problems. Moteover,
despite Plaintiffs allegation that “the ALJ ma[de] no mention of [Plaintiffs] left arm pain other
than noting it in her summaty of [Plaintiffs] testimony” (id. at 11 (citing Tr. 24)), the ALJ
discussed all of the evidence of Plaintiffs left upper extremity problems that existed in the
record: Plaintiff's inclusion of left hand numbness as one of several disabling impairments on
his application for benefits and Disability Reports (Tr. at 24, 161, 258, 274), Plaintiffs
testimony regarding his left hand symptoms at the hearing (Tr. 24, 51-52), and Plaintiffs sole
complaint of left atm pain, tingling, and numbness to a doctor at his primary care physician’s
clinic on October 17, 2016 (Tt. at 27, 731-32). Plaintiff has simply not shown that the AL]
ovetlooked any evidence relevant to Plaintiffs left upper extremity problems.

Plaintiff also maintains that the AL] should have found Plaintiffs left upper extremity

ptoblems a severe impairment at step two of the sequential evaluation process and discussed
how that impaitment impacted Plaintiffs RFC. (Pl’s Br. at 12.) However, a medically
determinable impairment:

must tesult from anatomical, physiological, or psychological abnormalities that
can be shown by medically acceptable clinical and laboratory diagnostic

techniques.... [U]nder no citcumstances may the existence of an impairment

be established on the basis of symptoms alone. Thus, regardless of how many
symptoms an individual alleges, or how genuine the individual’s complaints may

appeat to be, the existence of a_medically determinable physical or mental

impairment cannot be established in the absence of objective medical
abnormalities; i.c., medical signs and laboratory findings.

Social Security Ruling 96-4p, Titles I and XVI: Symptoms, Medically Determinable Physical

and Mental Impairments, and Exertional and Nonexertional Limitations, 1996 WL 374187, at
*1 (July 2, 1996) (‘SSR 96-4p”) (emphasis added). Here, as discussed above, the evidence

tegatding Plaintiffs left arm condition consists solely of his own subjective reports of
symptoms. (I'r. at 51-52, 161, 258, 274, 731-32.)5 Because Plaintiff did not provide objective
evidence that his left upper extremity condition constituted a medically determinable
impairment, the ALJ’s failute to expressly discuss Plaintiffs left upper extremity problems at
step two amounts to harmless ettor (if error at all), and the ALJ labored under no obligation
to include limitations arising from Plaintiffs left arm problems in the RFC (or the dispositive

hypothetical question). °

 

° In response to Plaintiffs complaints of left arm symptoms on October 17, 2016, Dr. Tina Lai ordered a
cetvical spine x-ray (Ir. at 732), but no record evidence exists that the x-ray actually occurred or what the results
may have been.

® Moreover, the Court also notes that although the ALJ did not include Plaintiffs left hand complaints as a
severe impairment at step two, any error is harmless in any event, as the ALJ discussed all of the medical
evidence and Plaintiffs complaints in setting the RFC. For example, after discussing Plaintiffs testimony,
including his cramps in his left hand, the ALJ also cited evidence regarding Plaintiffs ability to engage in
activities of daily living, including that “[hJe would make his own sandwiches or frozen dinners. He could fold
clothes. He could also wash his dishes. He would get outside daily and could drive places by himself. He
would shop fot groceries once a week,” indicating that Plaintiff was not as limited as he alleged. (Ir. at 24, 240-
47.) In addition, the AL] reviewed the medical evidence, and specifically noted that Plaintiffs first complaints

10
2. Cane for Ambulation

Plaintiff next challenges the ALJ’s failure to account in the RFC for Plaintiff's use of a
non-prtesctibed cane. (Pl.’s Br. at 12-13.) “The requirement to use a hand-held assistive device
may _ impact [a claimant’s] functional capacity by virtue of the fact that one or both uppet
extremities ate not available for such activities as lifting, carrying, pushing, and pulling.” 20
C.F.R. Patt 404, Subpt. P, App’x 1, § 1.00(/) (4). Accordingly, an ALJ must consider the impact
of a “medically required” hand-held assistive device on a claimant’s RFC. See McLaughlin v.

Colvin, No. 1:12CV621, 2014 WL 12573323, at *2 (M.D.N.C. July 25, 2014); Social Security

 

Ruling 96-6p, Policy Interpretation Ruling Titles Wand XVI: Determining Capability to Do

Other Work -Implications of a Residual Functional Capacity for Less Than a Full Range of
Sedentary Work, 1996 WL 374185, at *7 (uly 2, 1996) (“SSR 96-9p”).

SSR 96-9p explains the impact of an assistive device on an RFC for sedentary work,
and courts within this circuit have applied this ruling “to the light occupational base as well,
since it involves even greater lifting than sedentary work. ... Additionally, a plaintiff always
beats the burden of ptoving his REC, and therefore the standards in SSR 96-9p can be useful
in determining if a plaintiff met that burden.” Timmons v. Colvin, No. 3:12CV609, 2013 WL
4775131, at *8 (W.D.N.C. Sept. 5, 2013). Notably, SSR 96-9p provides the following guidance:

To find that a hand-held assistive device is medically required, there must be

medical documentation establishing the need for a hand-held assistive device to

aid in walking or standing, and describing the circumstances for which it is

needed (i.e., whether all the time, periodically, or only in certain situations;

distance and terrain; and any other relevant information). The [ALJ] must
always consider the particular facts of a case. For example, if a medically

 

of left arm pain were not until his primary care visit in October 2016 (three weeks before the hearing), and as
noted by the ALJ, even that record reflected he could still function. (Tr. at 27, 731-32.) In the circumstances,
the Court does not see any errot or any failure to fully evaluate the evidence, and any error in failing to address
Plaintiffs left hand complaints at step two appeats harmless.

11
requited hand-held assistive device is needed only for prolonged ambulation,

walking on uneven tettain, or ascending or descending slopes, the unskilled

sedentaty occupational base will not ordinarily be significantly eroded.
SSR 96-9p, 1996 WL 374185, at *7. In short, “even if a cane is prescribed, it does not
necessarily follow that it is medically required.” Wimbush v. Astrue, No. 4:10CV36, 2011 WL
1743153, at *3 (W.D. Va. May 6, 2011).

In support of Plaintiffs assertion that, even after his femur fracture healed, he
continued to require a cane for ambulation, Plaintiff points to his testimony that he used a
cane ““fo]n occasions” and only if he had to go out and thought he might need it, that he lived
in an apartment for disabled individuals, and that he “mostly r[o]de the catt” when grocery
shopping (PL’s Br. at 12-13 (quoting Tr. 52, 53)), as well as evidence that he continued to
suffer from an antalgic gait and pain, weakness, and decreased sensation in the left lower
extremity (id. at 13 (citing Tr. 48-50, 621-23, 664-65, 667-69, 680-83, 712-13, 715-16, 731-32)).
However, as cottectly noted by the ALJ, although Plaintiff “did have a period of significant
loss of functioning due to his fracture” (Ir. at 30), which included “walking with crutches”
and “an antalgic gait” (Ir. at 26), Plaintiff “had minimal follow-up cate fot his leg after it
initially healed, . . . reported that the pain from his fracture had resolved], and]... recovered
as expected”, with full range of motion, normal strength, and normal muscle tone. (I'r. at 30,
26). Specifically with respect to the use of a cane, the ALJ noted that Plaintiff did not indicate
the need for a cane on his Disability Report, and did not bring a cane to the hearing. (Tr. at
24, 54-55, 246). In addition, the AL] noted that by Plaintiffs own testimony “he would just
use a cane on occasion|].” (Tr. at 24, 53.) In this regard, Plaintiff testified only that he would

use a cane “[o]n occasions, only if I have to go out and I think I may need it I keep it close

12
by.” (Tr. at 53.) Lastly, no physician of record prescribed a cane for Plaintiff (I'r. at 53), much
less described the circumstances under which Plaintiff should use a cane. Accordingly,
Plaintiff has not shown that the ALJ erred by failing to include the use of a cane for ambulation
in the RFC, and substantial evidence supports the ALJ’s determination.

3. Sit/Stand Option

Plaintiff argues that the evidence he cited in support of his continued need for a cane
also supports his need to “change positions, as needed for pain relief.” (PL’s Br. at 13.)
According to Plaintiff, the ALJ’s failure to include “a sit-stand-walk option” in the RFC is
etrot, because “the [vocational expert] testified that all competitive work would be precluded
if [Plaintiff] tequited the ability to walk away from the work station when changing positions
for [five to ten] minutes to telieve pain, cramping, etc.” (1d. (citing Tr. 61).). However,
Plaintiff has failed to point to any record evidence that would have compelled the ALJ to
include in the RFC “the ability to walk away from the work station when changing positions
for [five to ten] minutes.” ([d.) The AL] gave “great weight” to the state agency consultant
at the reconsideration stage of review (Tr. at 28), who opined, on March 10, 2015, that Plaintiff
remained capable of a range of light work (including standing and/or walking with normal
breaks for up to six hours in an eight-hour workday), with additional limitations that did not
include a sit/stand option, much less a “sit-stand-walk option” or the need to “walk away from
the work station” (Ir. at 75-76). The AL] also accorded “great weight” to the opinions of Dr.
Scott C. Wilson (Tr. at 28-29), an orthopedist who treated Plaintiff in the aftermath of his
femur fracture, who concluded, on April 30, 2014, that Plaintiff remained capable of light-

medium work and neither restricted his ability to stand ot walk, nor included a sit/stand option

13
(Ir. at 606). Under such citcumstances, Plaintiff has not shown that the ALJ’s failure to
include a sit/stand option in the RFC constituted error. See Lamonds v. Berryhill, No.
1:16CV1145, 2017 WL 1906755, at *10 (M.D.N.C. May 9, 2017) (“[T]he ALJ’s omission of a
sit/stand option from the RFC and hypothetical question(s) does not constitute error, because
no medical source.of record opined that Plaintiff required a sit/stand option.”),

4. Dr. Wilson’s Opinions

Plaintiff next faults the ALJ for assigning “great weight” to the April 30, 2014 opinion
of his own treating physician, Dr. Wilson, who opined that Plaintiff remained capable of light-
medium work. Plaintiff contends that Dr. Wilson’s opinion “is neither supportable nor
consistent with the evidence in the record.” (PL’s Br. at 14 (citing Tr. at 28-29).) ALJs must
evaluate medical opinions in accordance with 20 C.F.R. § 404.1527(c), better known as the
“treating physician tule.” ‘This rule generally requires an ALJ to give controlling weight to the
well-supported opinion of a treating source as to the natute and severity of a claimant’s
impairment, based on the ability of treating sources to

provide a detailed, longitudinal picture of [the claimant’s] medical impairment(s)

[which] may bring a unique perspective to the medical evidence that cannot be

obtained from the objective medical findings alone or from reports of individual

examinations, such as consultative examinations or brief hospitalizations.
20 CER. § 404.1527(c). If “a treating source medical opinion is not well-supported by

medically acceptable clinical and laboratory diagnostic techniques or is inconsistent with the

other substantial evidence in the case record,” it is not entitled to controlling weight. Social

Security Ruling 96-2p, Policy Interpretation Ruling ‘Titles J] and XVI: Giving Controlling

Weight to Treating Source Medical Opinions, 1996 WL 374188, at *4 July 2, 1996) (“SSR 96-

14
2p”);7 20 C.F.R. § 404.1527(C)(2); see also Craig, 76 F.3d at 590; Mastro, 270 F.3d at 178.

 

 

Instead, the opinion must be evaluated and weighed using all of the factors provided in 20
C.E.R. § 404.1527(c)(2)()-(c)(6), including (1) the length of the treatment relationship, (2) the
frequency of examination, (3) the natute and extent of the treatment relationship, (4) the
supportability of the opinion, (5) the consistency of the opinion with the record, (6) whether
the soutce is a specialist, and (7) any other factors that may support or contradict the opinion.

Where an ALJ declines to give controlling weight to a treating soutce opinion, he must
“sive good reasons in [his] . . . decision for the weight” assigned, taking the above factors into
account. 20 C.F.R. § 404.1527(c)(2). “This requites the ALJ to provide sufficient explanation
fot ‘meaningful review’ by the courts.” ‘Thompson v. Colvin, No. 1:09CV278, 2014 WL

185218, at *5 (M.D.N.C. Jan. 15, 2014) (quotations omitted); see also SSR 96-2p, 1996 WL

 

374188, at *5 (noting that ALJ’s decision “must contain specific reasons for the weight given
to the treating source’s medical opinion, supported by the evidence in the case record, and
must be sufficiently specific to make cleat to any subsequent reviewers the weight the [ALJ]
gave to the treating soutce’s medical opinion and the reasons for that weight’).
The ALJ evaluated Dr. Wilson’s April 30, 2014 opinion as follows:
On April 30, 2014, [Dr. Wilson] believed [Plaintiff] had no[t] yet reached
maximum medical improvement and had a fifty percent permanent partial
impaitment of total disability benefit. He found [Plaintiff] would be restricted

to light medium duty, and though{t] [Plaintiff] could lift thirty pounds maximum
with frequent lifting or cattying of up to twenty pounds. [Dr. Wilson’s]

 

7 The Court notes that for claims filed after March 27, 2017, the regulations have been amended and several of
the prior Social Security Rulings, including SSR 96-2p, have been rescinded. The new teoulations provide that
the Social Security Administration “will not defer or give any specific evidentiary weight, including controlling
weight, to any medical opinion(s) or prior administrative medical finding(s), including those from your medical
soutces.” 20 C.F.R. § 404.1520c. However, the claim in the present case was filed before March 27, 2017, and
the Court has therefore analyzed Plaintiff's claims pursuant to the treating physician rule set out above.

15
treatment notes from April 30, 2014 reflected he believed [Plaintiff] could

ptoceed with light duty. In June 2014, [Dr. Wilson] continued to put [Plaintiff]

on light duty. I have also considered SSRs 96-2p, 96-6p, and 16-3p and note

that the Social Security Administration does not assess disability as a percentage

of functioning. However, Dr. Wilson’s opinion is consistent with the treatment

recotds showing overall improved functioning over time. X-rays showed the

fracture was healing and eventually did heal. Thus, this opinion is given great
weight.
(Tr. at 28-29 (internal citations omitted).) Plaintiff challenges this analysis on four grounds.
(PL’s Br. at 14-16.)

Plaintiff fitst observes that, “[w]hile Dr. Wilson might have indicated [Plaintiffs] ability
to lift weight consistent with an exertional level of work[,] [Dr. Wilson] did not indicate the
length of time [Plaintiff] would be able to stand, walk or sit,’ and that “[t]here is also no
evidence to show that Dr. Wilson was awate of the way [the Social Security Administration
(“SSA”)] defines sedentary, light or medium duty work.” ([d. at 14.) However, the Court
notes that while Dr. Wilson did not include limitations on standing, walking, and sitting in his
- April 30, 2014 opinion, the ALJ also gave great weight to the opinion of the state agency
consultant at the reconsideration stage (Tr. at 28), who opined that Plaintiff remained able to
sit, stand, and walk for up to six hours in an eight-hour workday (I't. at 75). Moreover, had
Dr. Wilson merely restricted Plaintiff to light-medium duty and left it at that, Plaintiffs
argument that Dr. Wilson lacked knowledge of the agency’s exertional definitions might have

had mote force. However, Dr. Wilson specifically limited Plaintiff to “[llifting 30 [pounds]

maximum with frequent lifting and or cattying of objects weighing up to 20 [pounds]” (Tr. at

16
606), and the ALJ expressly discussed that lifting/catrying opinion in his overall analysis giving
Dr. Wilson’s opinions great weight (Tr. at 28-29).®

Plaintiff further notes that, during his April 30, 2014 office visit with Dr. Wilson, as
well as in later exams, Plaintiff “continued to walk with crutches” (PL’s Br. at 14 (citing Tr. at
610)), and displayed an antalgic gait, along with tenderness, pain on range of motion, and
decreased strength in his left lower extremity (id. at 15 (citing Tr. at 621-23)). Thus, Plaintiff
observes that “[iJt is not cleat how a petson who must use crutches to assist with walking
would be able to frequently lift and carry 20 [pounds].” (1d. at 14.) Plaintiffs argument glosses
overt the fact that, while Plaintiff reported to Dr. Wilson on Aptil 30, 2014 and June 11, 2014
that he continued to use a crutch to ambulate (Tt. at 610, 621), Dr. Wilson did not recommend
(much less requite) that Plaintiff continue to use a crutch. In fact, Dr. Wilson felt that Plaintiff
should weight beat and progress his activities as tolerated. (Tr. at 611, 623.)

Plaintiff also maintains that Dr. Wilson’s April 30, 2014 opinion did not merit great
_ weight, because he later “limited [Plaintiff] to light duty work but also to activity as tolerated,”
which “[wa]s different then [sic] [Dt. Wilson’s} earlier limitation to light-medium duty work.” |
(Id. at 15 (citing Tr. at 621, 622).) That argument ignores the fact that, on April 30, 2014, the
same date as Dr. Wilson’s opinion that Plaintiff could perform light-medium work and lift and
catty a maximum of 30 pounds and up to 20 pounds frequently, Dr. Wilson’s treatment note
reflects that he and Plaintiff “[tlogether . . . agreed to proceed with light duty.” (Tr. at 610

(emphasis added).) Thus, Dr. Wilson clearly viewed the phrase “light duty” to be consistent

 

8 The Court also notes that, as summarized in the AL]’s decision, Dr. Wilson did distinguish between
sedentary/“sit down” work, which he opined was appropriate in February and March 2014 while the fracture
was still in the early stages of healing, and “light to medium duty” with lifting up to 30 pounds and carrying up
to 20 pounds, as reflected in the April 30, 2014 opinion several weeks later. (Tr. at 28, 606, 608, 609, 613-14.)

17
with the light-medium lifting and carrying restrictions he imposed. Moreover, the June 11,
2014 treatment note indicates that Dr. Wilson’s office provided Plaintiff with a note for
“continued light duty until [follow-up],” ‘as well as to ptogtess Plaintiffs “activity as
tol[erated]” (It. at 623 (emphasis added)), which indicates that Dr. Wilson did not intend to
offer restrictions different than his April 30, 2014 opinion.

Additionally, Plaintiff posits that Dr. Wilson’s April 30, 2014 opinion predates
Plaintiff's complaints of increasing lower back pain and leg cramps, as well as his Functional
Capacity Evaluation (““FCE”) and the opinion of an Independent Medical Examiner, Dr.
Tadhg O’Gata, and that the ALJ “fail[ed] to discuss and reconcile the inconsistencies between
[that evidence] and Dr. Wilson’s April 2014 medical opinion before assigning it great weight.”
(Pl’s Br. at 15.) However, Dt. O’Gata’s opinion indicated that the FCE “was not really valid,”
and that he could not “comment on [Plaintiffs] work ability.” (Tr. at 629.) Moreover, the
ALJ afforded “tittle weight” to Dr. O’Gata’s opinion chiefly because he could not opine as to
Plaintiff's work ability (Tr. at 29), and Plaintiff did not challenge the weight the AL] gave to |
Dr. O’Gata’s opinion. Although Plaintiff's complaints of increasing lower back pain began in
August 2014 (Tr. at 624), which post-dated Dt. Wilson’s April 30, 2014 opinion, the ALJ gave
gteat weight to the opinion of the state agency consultant at the reconsideration level, who
had the benefit of that evidence and nonetheless concluded that Plaintiff remained capable of
a tange of light work (I't. at 28, 75). Further, while Plaintiff made three complaints of leg
cramps and/ot spasms on June 17, 2015, May 17, 2016, and October 17, 2016 (Tr. at 712, 715,
732), Plaintiff provides no arguments why these reports of leg cramps should have compelled

the AL] to assign less weight to Dr. Wilson’s April 30, 2014 opinion.

18
5. Plaintiff's Subjective Complaints

Plaintiff faults the AL] for “repeatedly mention[ing] [Plaintiffs] lack of frequent
treatment as a basis for finding that his allegations ate not consistent with the medical
evidence,” but “not ask[ing] [Plaintiff] why he did not seek more regular treatment.” (PL’s Br.
at 15.) According to Plaintiff, “his care was being managed thtough Worker’s Compensation
during this time frame,” and he “likely had to seek approval from his Workers’ Compensation
cattier to see the physician.” (Id. (emphasis added).) The AL] observed, as one basis among
many for concluding that Plaintiff's “allegations [we]re not entirely consistent with the
evidence,” that Plaintiff “had a petiod of time when he went without medication and was lost
to orthopedic follow up,” and that “[t]he fact that [Plaintiff] was able to tolerate such a period
without treatment undermine[d] the severity of his alleged symptoms.” (T't. at 29; see also Tr.
at 626, 659 (reflecting eight-month gap in treatment from September 12, 2014 to May 12,
2015, and Plaintif? s teport to emergency room doctor that he had been out of pain medication
for months and had been lost to orthopedic follow up).) Plaintiffs assertion that the Workers’
Compensation approval process “likely” accounted for his lapse in treatment amounts to
unsupported speculation, especially in light of the facts that 1) Plaintiff was fully aware of the
availability of emetgency cate, as he visited emergency rooms on August 19, 2014 and May 12,
2015 (Ir. at 624, 659), and 2) Plaintiff received a lump sum Workers’ Compensation settlement
of $37,500 on Januaty 12, 2016 (Tr. at 196-239), yet the record only teflects two visits to

doctors in 2016 (Tr. at 712, 731).

19
Plaintiff also challenges the AL]’s reliance on “conflicting reports of when [Plaintiffs]
back pain increased as a basis for questioning his credibility.” (PL’s Br. at 15 (citing Tr. at 26-
27).) In that regard, the ALJ noted as follows:

[T]here was some inconsistency about when symptoms of his back condition

had been exacerbated by his fall off the ladder. At first, he denied his back had

been bothered by his fall. In August 2014, he said his back had started getting

worse two weeks ptior. Yet the next month, he mentioned his back had been

a ptoblem since January [2014]. This undermines [Plaintiffs] allegation that his

back condition had been exacerbated by the fall.

(Tr. at 29 (internal citations omitted).) Notably, Plaintiff does not question the accuracy of
the AL]’s observations, but rather contends that he “cannot be faulted for failing to explicitly
report back pain when he presented to the [emergency room] for a left femur fracture that
was severe enough to requite surgical repair.” (Pl.’s Br. at 16.) However, Plaintiff did not just
“faill] to explicitly report back pain” — he expressly denied pain anywhere but in his left leg
and stated that he was doing well from his laminectomy. (Tr. at 341.) Moreover, Plaintiff did
not teport back pain at non-emergent follow-ups on March 12, 2014, March 20, 2014, April
30, 2014, June 11, 2014, and August 6, 2014. (Tr. at 610-11, 621-23.)

In short, Plaintiff has not demonstrated that the ALJ failed to conduct a proper
function-by-function analysis of PlaintifPs work-related abilities in violation of Mascio and
SSR 96-8p.

B. Res Judicata

Next, Plaintiff contends that the Commissionet’s “assertion of the affirmative defense
of res judicata [in her Answet] was impropet” (P1’s Br. at 16), because neither the AL] nor the

Appeals Council “mention[ed] the docttine of res judicata ot atternpt{ed] to dismiss [Plaintiffs]

claim on these grounds” (id.). However, as pointed out by the Commissioner, although

20
Plaintiff filed previous applications for benefits in 2007 and 2013, “because the ALJ did not
raise res judicata, and [the Commissioner] is not raising it at this stage in the proceedings, it has
no bearing on the outcome of [Plaintiffs] case.” (Def.’s Br. [Doc. #19] at 11.)

C. Appointments Clause

Finally, Plaintiff argues that his “claim should be remanded for a new heating before a
different constitutionally appointed judge because [ALJ] Saindon’s appointment did not
comply with the Appointments Clause [of the United States Constitution] at the time she
rendered her decision in [Plaintiffs] claim. (Pl’s Br. at 17.) In support of ‘that argument,
Plaintiff relies on Lucia v. Securities & Exch. Comm., 585 U.S. __, 138 S. Ct. 2044 (2018).
In considering this contention, the Court notes that a similar claim was considered and rejected

in a ptiot case in this District, as follows:

In Lucia v. Secutities and Exchange Commission, the Supreme Court recently
held that ALJs of the Securities and Exchange Commission ate “Officers of the

United States” and thus subject to the Appointments Clause. 138 S. Ct. at 2055.
While this issue has not been addtessed by the Fourth Circuit Court of Appeals,
District Courts within the Circuit have held under Lucia that only “one who
makes a timely [Appointment Clause] challenge” is entitled to relief. See e.g.,
Garttison v. Berryhill, No. 1:17-CV-00302-FDW, 2018 WL 4924554, at *2
(W.D.N.C. Oct. 10, 2018) (citing Lucia, 138° S. Ct. at 2055) Gnternal citation
omitted); see_also Britt v. Berryhill, No. 1:18-CV-00030-FDW, 2018 WL
6268211, at *2 (W.D.N.C. Nov. 30, 2018) (“To the extent Lucia applies to Social
Security ALJs, Plaintiff has forfeited the issue by failing to raise it during his
administrative ptoceedings.”). In Lucia, the Supreme Court acknowledged the
challenge was timely because it was made before the Commission.

 

 

 

Plaintiffs arguments to the contrary are unpersuasive. Although it is not
requited for one to raise a constitutional issue solely before the ALJ, Lucia made
it clear that one must challenge their issue at some point during the
administrative proceedings. Lucia v. S.E.C., 138 S. Ct. at 2055 (To, cure the
constitutional error, another ALJ (ot the Commission itself) must hold the new
heating to which Lucia is entitled.”). Unfortunately, Plaintiff did not raise this
issue at any point during his proceedings with the Social Security

 

21
Administration—not to the presiding ALJ, or to the Appeals Counsel. To the
extent Lucia applies to Social Security ALJs, Plaintiff has forfeited his
Appointment Clause issue by failing to raise it during his administrative
proceedings.

Martin v. Bertyhill, No. 1:18CV115, Report and Recommendation (Doc. #17) (M.D.N.C.
Dec. 11, 2018) (Webster, M.J.), adopted by Order (Doc. #19) (M.D.N.C. Jan. 4, 2019) Eagles,

J).

In the present case, as in Martin, Plaintiff has forfeited his Appointments Clause issue

 

by failing to raise it during his administrative proceedings. This determination is consistent
with the great weight of authority since Lucia. See, e.g., Lewark v. Saul, No. 2:18-CV-45, 2019
WL 2619370 (E.D.N.C. June 26, 2019); Mortison v. Berryhill, No. 5:18-CV-156, 2019 WL
2607026 (W.D.N.C. June 25, 2019); Edwards v. Berryhill, No. 2:18CV121, 2019 WL 1919167,
at *4 (E.D. Va. Apr. 29, 2019); Shelton v. Berryhill, No. 2:17CV609, 2019 WL 1330897, at
*11-12 (E.D. Va. Mar. 25, 2019); Shipman v. Berryhill, No. 1:17-CV-00309-MR, 2019 WL
281313, at *3 (W.D.N.C. Jan. 22, 2019); Velasquez v. Berryhill, No. CV 17-17740, 2018 WL
6920457, at *3 (E.D. La. Dec. 17, 2018); Abbington v. Berryhill, No. CV 1:17-00552-N, 2018
WL 6571208, at *8 (S.D. Ala. Dec. 13, 2018); Weatherman v. Berryhill, No. 5:18-CV-00045-
MOG, 2018 WL 6492957, at *4 (W.D.N.C. Dec. 10, 2018); Peatson v. Bettyhill, No. 17-4031-
SAC, 2018 WL 6436092, at *4 (D. Kan. Dec. 7, 2018); Faulkner v. Comm’r of Soc. Sec., No.
117CV01197STAEGB, 2018 WL 6059403, at *3 (W.D. Tenn. Nov. 19, 2018); Flack v.
Comm ’r of Soc. Sec., No. 2:18-CV-501, 2018 WL 6011147, at *4 (S.D. Ohio Nov. 16, 2018);
_Garttison v. Bertyhill, No. 1:17cv302, 2018 WL 4924554, at *2 (QW.D.N.C. Oct. 10, 2018);

Davidson v. Comm?’r of Soc. Sec., No. 2:16CV102, 2018 WL 4680327, at *2 (M.D. Tenn. Sept.

22
28, 2018); Stearns v. Berryhill, No. C17-2031, 2018 WL 4380984, at *5 (N.D. Iowa Sept. 14,
2018); Karen S. v. Comm’r of Soc. Sec., No. 2:17CV302, 2018 WL 4053327, at *3 n.1 (A.D.
Wash. Aug. 24, 2018); ‘Trejo v. Berryhill, Case. No. EDCV 17-0879-JPR, 2018 WL 3602380,
at *3 n.3 (C.D. Cal. July 25, 2018). Therefore, Plaintiffs claim should be dismissed.°

IT IS THEREFORE RECOMMENDED that the Commissioner’s decision finding
no disability be AFFIRMED, that PlaintifPs Motion for Summaty Judgment [Doc. #14] be
DENIED, that Defendant’s Motion for Judgment on the Pleadings [Doc. #18] be
GRANTED, and that this action be DISMISSED with prejudice.

This, the 5% day of August, 2019.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

 

° Notably, several of these cases ate presently on appeal to their respective Courts of Appeal, including Shelton
v. Berryhill (E.D. Va.), on appeal to the Fourth Circuit, No. 19-1715 (4th Cir.). Even mote notably, two recent
decisions in the Eastern District of Notth Carolina have reached the opposite conclusion, and found that an
Appointments Clause challenge need not be raised in the administrative proceeding, that the plaintiffs Lucia
claim was not forfeited, and that remand was required. See Probst v. Berryhill, No. 5:18CV130, 2019 WL
1749135 (E.D.N.C. March 22, 2019); Bradshaw v. Bertyhill, 372 F. Supp. 3d 349 (E.D.N.C. 2019). Those
decisions ate also on appeal to the Fourth Circuit. Bradshaw v. Berryhill, No. 19-1531 (4th Cir), Probst v.
Berryhill, No. 19-1529 (4th Cir.) Given these developments, it would be within the discretion of the Court to
elect to stay the present case pending resolution of those issues by the Fourth Circutt. However, the present
Recommendation has been entered in light of the prior decision in this District in Martin and in order to address
the additional, non-Lucia claims presented for resolution.

23
